DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 7-10, 12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A communication system for point to multipoint communications, comprising: one or more modal antennas, each modal antenna configured to operate in a plurality of modes, each of the plurality of modes associated with a distinct radiation pattern; a transceiver configured to communicate with a plurality of client devices over a wireless communication medium via the one or more modal antennas over a plurality of frames; and one or more control devices configured to perform operations, the operations comprising: configuring the one or more modal antennas in each of the plurality of modes for each of the plurality of client devices while the communication system is operating in a training mode; obtaining one or more channel quality indicators for each of the plurality of client devices for each of the plurality of modes; associating one or more modes of the plurality of modes with each client device of the plurality of client based, at least in part, on the one or more channel quality indicators; sorting each client device of the plurality of client devices into one or more groups of a plurality of groups based at least in part on the one or more modes associated with the plurality of client devices; generating group index data indicative of the one or more groups into which each of the client devices is sorted; storing the group index data in one or more memory devices, for each of the plurality of frames: determining of the plurality of groups as a selected group for communication; Page 3 of 9determining one of the plurality of modes as a selected mode for the one or more modal antennas based, at least in part, on the selected group; configuring the one or more modal antennas in the selected mode; and responsive to configuring the one or more modal antennas in the selected mode, communicating with one or more client devices in the selected group. Closest prior art, Kim, discloses A communication system for point to multipoint communications, comprising: one or more modal antennas, each modal antenna configured to operate in a plurality of modes, each of the plurality of modes associated with a distinct radiation pattern; a transceiver configured to communicate with a plurality of client devices over a wireless communication medium via the one or more modal antennas over a plurality of frames; and one or more control devices configured to perform operations, the operations comprising: associating one or more modes of the plurality of modes with each client device of the plurality of client based, at least in part, on the one or more channel quality indicators; sorting each client device of the plurality of client devices into one or more groups of a plurality of groups based at least in part on the one or more modes associated with the plurality of client devices; for each of the plurality of frames: determining of the plurality of groups as a selected group for communication; Page 3 of 9determining one of the plurality of modes as a selected mode for the one or more modal antennas based, at least in part, on the selected group; configuring the one or more modal antennas in the selected mode; and responsive to configuring the one or more modal antennas in the selected mode, communicating with one or more client devices in the selected group. However, prior art of record fails to disclose either alone or in combination the details of configuring the one or more modal antennas in each of the plurality of modes for each of the plurality of client devices while the communication system is operating in a training mode; obtaining one or more channel quality indicators for each of the plurality of client devices for each of the plurality of modes; generating group index data indicative of the one or more groups into which each of the client devices is sorted; storing the group index data in one or more memory devices, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2, 4, and 7-10:
Claims 2, 4, and 7-10 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest configuring the one or more modal antennas in each of the plurality of modes for each of the plurality of client devices while the communication system is operating in a training mode; obtaining one or more channel quality indicators for each of the plurality of client devices for each of the plurality of modes; generating group index data indicative of the one or more groups into which each of the client devices is sorted; storing the group index data in one or more memory devices as recited in claims 12 and 18 for the same reason stated in claim 1 above.
Regarding claims 14-17:
Claims 14-17 are allowed as being dependent on claim 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633